Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s filing dated December 28, 2020. The following action is taken:Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1and 11  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatsuta et al (8305863).
The claim is drawn to an alternative limitation “or” wherein a moving direction of the medium or a relative moving direction limitation is needed to be shows to meet the claimed invention.  The reference in fig discloses a holographic data recording and reading device wherein a interference pattern between a data beam 111and a reference beam 112 is formed on the medium 110. The relative moving direction (tilting of the medium) is not on the same plane (no coplanar) with respect to the beam since the medium is moved (tilted by an angle in a Y and Z direction) as cited in column 5 lines 5-18 disclosing different moving directions with respect to the interference pattern.
With respect to the limitation of claim 11. The medium is driven by an angle with respect to the pattern interference on the disk as cited in column 5 lines 5-17.
Allowable Subject Matter
Claims 13-17 are allowed.
The cited prior art does not show or teach the holographic vector formed on the storage medium having the angle as claimed in claim 13 of the use of a “flipping unit” flipping the medium in a parallel or perpendicular direction relative to the moving direction as in claim 15.

Claim Objections

Claims 2-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art does not show or teach the interference specific angle relative to the medium as claimed in claim 2. A fixed cross angle rotation to record multiplexed data as in claim 4. A flipping unit to flip the medium as in claim 9.  The recording steps as in claim 12.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 6700686 showing a shift data multiplexing to holographical record data on a medium. 2010/0054103 showing different angles relative to the reference and data beams on the medium. 2010/0246367 showing a rotating member for angular multiplexing on the medium and 2005/0088947 showing an inclining unit relative to the rotating medium in a holographic data device.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NABIL Z HINDI/Primary Examiner, Art Unit 2688